UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5117



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRIN LAMONT DENNIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00078-NCT)


Submitted: February 22, 2007              Decided:   February 28, 2007


WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darren Lamont Dennis pled guilty to possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1)

(2000), and was sentenced as an armed career criminal to the

mandatory minimum sentence of 180 months imprisonment. 18 U.S.C.A.

§ 924(e) (West 2000 & Supp. 2006).             Dennis appeals his sentence,

arguing that his sentence violates the Fifth and Sixth Amendments

because   the    fact    that    his   predicate    prior      convictions   were

committed on different occasions was not charged in the indictment

or admitted by him.       We affirm.

           As Dennis acknowledges, the issue he raises is foreclosed

by our decision in United States v. Thompson, 421 F.3d 278, 285-87

(4th Cir. 2005) (holding that the nature and occasion of prior

offenses are facts inherent in the convictions, which government is

not   required   to     allege   in    the   indictment   or    prove   beyond    a

reasonable doubt), cert. denied, 126 S. Ct. 1463 (2006).                         We

therefore affirm the sentence imposed by the district court.                     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                        AFFIRMED




                                       - 2 -